MEMORANDUM *
Jose Camino appeals the district court’s denial of his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. The California Court of Appeal’s determination that Cam-ino was not subjected to an unlawful, deliberate two-step interrogation is neither contrary to, nor an unreasonable application of, clearly established Supreme Court precedent. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 131 S.Ct. 770, 785-86, 178 L.Ed.2d 624 (2011).
The California Court of Appeal correctly identified and applied Supreme Court precedent governing midstream Miranda warnings. The California Court of Appeal considered whether substantial evidence supported the trial court’s finding that the officers did not deliberately employ a two-step interrogation strategy. Missouri v. Seibert, 542 U.S. 600, 124 S.Ct. 2601, 159 L.Ed.2d 643 (2004). Focusing on Officer Rondou’s testimony and the murky circumstances of Camino’s involvement in the crime at the beginning of the interview, the California Court of Appeal reasonably applied Seibert’s law on deliberateness.
*626In the context of two-step interrogations, we have held that “a deliberateness finding is appropriately reviewed as a factual finding.” United States v. Narvaez-Gomez, 489 F.3d 970, 974 (9th Cir.2007). We must defer to a state court’s factual finding unless it “was based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2); see Taylor v. Maddox, 366 F.3d 992, 999-1000 (9th Cir.2004). Here, in light of Officer Rondou’s testimony and the circumstances of Camino’s arrest, the state trial court reasonably concluded that “there [was] no deliberately employed two-step process.”
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.